                                           Case 3:17-cr-00533-EMC Document 1088 Filed 07/07/20 Page 1 of 11




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       UNITED STATES OF AMERICA,                         Case No. 17-cr-00533-EMC-1
                                   8                      Plaintiff,
                                                                                             ORDER PARTIALLY OVERRULING
                                   9               v.                                        OBJECTIONS TO REMOTE DAUBERT
                                                                                             HEARINGS
                                  10       JONATHAN JOSEPH NELSON,
                                                                                             Docket Nos. 1019, 1023, 1030
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                        I.      INTRODUCTION

                                  15            Following objections to conducting remote hearings for the upcoming Daubert motion on

                                  16   the Government’s enterprise expert1 due to the current health pandemic, this Court ordered

                                  17   briefing on Defendants’ right to be physically present during such hearings. Defendant David

                                  18   Salvatore Diaz objects to any form of a remote hearing; he takes the position that his physical

                                  19   presence at the Daubert hearings is constitutionally and statutorily mandatory, and he does not

                                  20   waive such rights. Docket No. 1019 (“Diaz Brief”). Defendant Brian Wayne Wendt joins Mr.

                                  21   Diaz—but Mr. Wendt waives his right to be physically present, subject to five conditions that he

                                  22   argues will make the remote hearings constitutional. Docket No. 1023 (“Wendt Brief”).2 A

                                  23   number of the remaining defendants filed joinders.3

                                  24
                                       1
                                  25       The Government has decided only to present one enterprise expert, Jeremy Scheetz.
                                       2
                                  26     Mr. Wendt also argues that the Eighth Amendment provides a right to heightened scrutiny as to
                                       the admissibility of evidence because of the potential punishment of death. However, this
                                  27   argument is now moot in light of the Government’s notice indicating that it will not seek the death
                                       penalty. See Docket No. 1065.
                                  28   3
                                           Defendant Damien David Cesena joins the section of Mr. Diaz’s brief regarding the statutorily
                                        Case 3:17-cr-00533-EMC Document 1088 Filed 07/07/20 Page 2 of 11




                                   1          The Government’s argues that a Daubert hearing does not require a defendant to be

                                   2   physically present under Federal Rule of Criminal Procedure 43 or the Constitution.

                                   3          For the reasons explained below, the Court OVERRULES in part the objections to

                                   4   conducting a remote Daubert hearing because neither Rule 43 nor the Constitution mandates a

                                   5   defendant to be physically present.

                                   6                                         II.     DISCUSSION

                                   7   A.     Authority Regarding Physical Presence at Daubert Hearings

                                   8          Defendants have not cited, and this Court has not found, any authority that holds a

                                   9   defendant must be physically present at a Daubert hearing. Mr. Diaz provides the Court with two

                                  10   cases that have squarely addressed this issue: State v. Allenbaugh, 2020 WL 200810 (Ct. App.

                                  11   Ohio Jan. 13, 2020) and United States v. Karmue, 841 F.3d 24 (1st Cir. 2016). However, as Mr.

                                  12   Diaz’s brief concedes, both cases do not support his objection.
Northern District of California
 United States District Court




                                  13          Allenbaugh is distinguishable. Mr. Allenbaugh represented himself pro per when the trial

                                  14   court held his Daubert hearing without his presence, and denied the motion. Allenbaugh, 2020

                                  15   WL 200810 at 2. The Ohio Court of Appeals reversed, alleging his absence from the Daubert

                                  16   hearing violated his due process rights because he had no opportunity to challenge or cross-

                                  17   examine the expert witness. See id. Here, it is undisputed that the Defendants will have an

                                  18

                                  19
                                       and constitutional right to be present at a Daubert hearing. Docket No. 1024. Mr. Cesena does
                                  20   not join Mr. Diaz’s brief that takes the position that these rights cannot be satisfied via remote
                                       hearing. Id. Instead, Mr. Cesena requests this Court to set the hearings on a later date when the
                                  21   COVID-19 pandemic is over. Id.

                                  22   Defendant Russel Taylor Ott joins Mr. Diaz’s position and does not waive his right to be
                                       physically present at the Daubert hearing. Docket No. 1027.
                                  23
                                       Defendant Christopher Ranieri joins Mr. Wendt’s arguments. Docket No. 1025.
                                  24
                                       Defendants Raymond Foakes and Russell Lyles, Jr. join Mr. Wendt’s position. Docket No. 1028.
                                  25
                                       Defendant Merl Hefferman joins both Mr. Diaz and Mr. Wendt’s positions. Docket No. 1029.
                                  26   Mr. Hefferman expressly invokes his right to be physically present at the Daubert hearing. Id.

                                  27   Defendant Jonathan Joseph Nelson joins Mr. Wendt’s arguments and authorities. Docket No.
                                       1031.
                                  28
                                       Defendant Jeremy Geer also joins Mr. Wendt’s arguments. Docket No. 1032.
                                                                                     2
                                        Case 3:17-cr-00533-EMC Document 1088 Filed 07/07/20 Page 3 of 11




                                   1   opportunity to vigorously cross-examine the Government’s expert witness via their counsel. And

                                   2   as explained below, counsel will be given a chance to confer with their clients after direct and

                                   3   before cross-examination.

                                   4          The second case, United States v. Karmue, expressly rejected the arguments Mr. Diaz now

                                   5   advances. There, the defendant was physically present for the first day of a Daubert hearing, but

                                   6   was not during the second day. Karmue, 841 F.3d at 26. His attorney “objected that, given

                                   7   Karmue's absence, the holding of the hearing would violate Karmue's Sixth Amendment rights.”

                                   8   Id. The district court overruled the objection. Id. On appeal, Mr. Karmue reasserted his Sixth

                                   9   Amendment argument, but he also advocated—for the first time—that the decision to proceed

                                  10   with the Daubert hearing in his absence violated Rule 43(a)(2) and his due process rights. Id.

                                  11          The First Circuit rejected all arguments; however, it did so under different standards of

                                  12   review. Because the defendant only advanced his Sixth Amendment argument at the district court,
Northern District of California
 United States District Court




                                  13   the Court of Appeals reviewed it under a de novo standard. The remaining arguments—e.g., Rule

                                  14   43 and due process—were reviewed for clear error. Regarding the Sixth Amendment’s

                                  15   Confrontation Clause, the court noted that “the Confrontation Clause has historically applied to

                                  16   testimony elicited at, and evidence produced for, trial, and we have noted that the confrontation

                                  17   right has never been extended beyond the context of a trial.” Karmue, 841 F.3d at 26–27 (internal

                                  18   quotations and citations omitted). But the court also recognized that it has “not completely

                                  19   foreclosed the possibility that the Confrontation Clause might apply to a pretrial hearing of some

                                  20   sort . . . , and we also have not previously considered the specific issue of whether a pretrial

                                  21   Daubert hearing might qualify as a hearing to which the right guaranteed by the Confrontation

                                  22   Clause could attach.” Id. (citations omitted).

                                  23          The Karmue court then stated that even assuming arguendo that the Confrontation Clause

                                  24   attaches to pretrial hearings, the defendant’s challenge fails because he did not explain how his

                                  25   presence at the second day of the Daubert hearing could have revealed any error regarding the

                                  26   expert testimony. Id. at 27. The First Circuit then rejected the defendant’s two constitutional

                                  27   arguments on this principle. As to the defendant’s due process argument, the court held that “the

                                  28   right is infringed only if the defendant's presence would have ‘contribute[d] to the fairness of the
                                                                                          3
                                        Case 3:17-cr-00533-EMC Document 1088 Filed 07/07/20 Page 4 of 11




                                   1   procedure.’” Id. (quoting Kentucky v. Stincer, 482 U.S. 730, 745 (1987)). And regarding the

                                   2   defendant’s Confrontation Clause argument, the court held that “[i]t is not clear or obvious,

                                   3   however, what the benefit of Karmue's presence at the hearing would have been . . . . [H]e does

                                   4   not explain what assistance he could have rendered in a hearing about Reddy's credentials as an

                                   5   expert. Nor does Karmue make any concrete argument about how his absence on that second day

                                   6   of the Daubert hearing impeded his ability to effectively assist his lawyer in preparing for Reddy's

                                   7   cross-examination at trial.” Id. at 27.

                                   8          The court also rejected the defendant’s challenge under Rule 43. The Karmue court

                                   9   recognized that

                                  10                  The text of Rule 43(a) provides that the defendant must be present at
                                                      “every trial stage.” The Advisory Committee notes then explain that
                                  11                  this rule, which “set[s] forth the necessity of the defendant's
                                                      presence at arraignment and trial[,] is a restatement of existing law.
                                  12                  This principle does not apply to hearings on motions made prior to
Northern District of California
 United States District Court




                                                      or after trial.
                                  13

                                  14   Id. at 28 (citations omitted) (emphasis added). The First Circuit held that it was not clear error

                                  15   under Rule 43 for the district court to conduct the second day of the Daubert hearing without the

                                  16   defendant’s physical presence because two Circuits at the time held Rule 43 did not apply to

                                  17   similar pretrial hearings. Id. (citing United States v. Burke, 345 F.3d 416, 423–24 (6th Cir. 2003)

                                  18   [no right to be present at a pretrial suppression hearing]; Taylor v. United States, 385 F.2d 835,

                                  19   836 (8th Cir. 1967) (per curiam) [no right to be present for a hearing on motions in limine]).

                                  20   B.     Rule 43’s Application to Daubert Hearings

                                  21          The Court is not persuaded that a defendants’ presence is mandatory by rule. Rule 43

                                  22   requires physical presence of a defendant during the following: “(1) the initial appearance, the

                                  23   initial arraignment, and the plea; (2) every trial stage, including jury impanelment and the return of

                                  24   the verdict; and (3) sentencing.” Fed. R. Crim. P. 43(a)(1)–(3). The rule explicitly states that “[a]

                                  25   defendant need not be present” for a “proceeding [that] involves only a conference or hearing on a

                                  26   question of law.” Fed. R. Crim. P. 43(b)(3).

                                  27          Mr. Diaz concedes that the First Circuit in Karmue rejected a similar challenge under Rule

                                  28   43 and that the Sixth Circuit in United States v. Burke, 345 F.3d 416, 421 (6th Cir. 2003) rejected
                                                                                         4
                                           Case 3:17-cr-00533-EMC Document 1088 Filed 07/07/20 Page 5 of 11




                                   1   the argument that Rule 43 prevents two-way video conferences for pretrial hearings.4 But Mr.

                                   2   Diaz contends that there are numerous Ninth Circuit authorities that support his argument that

                                   3   Rule 43 provides the right to be present in such a way that is broader than constitutionally

                                   4   guaranteed rights. See, e.g., United States v. Martinez, 850 F.3d 1097, 1100 (9th Cir. 2017);

                                   5   United States v. Ornelas, 828 F.3d 1018, 1021 (9th Cir. 2016); United States v. Reyes, 764 F.3d

                                   6   1184, 1189 (9th Cir. 2014); Olney v. United States, 433 F.2d 161, 163 (9th Cir. 1970); Christian v.

                                   7   Rhode, 41 F.3d 461, 465 (9th Cir. 1994). However, none of these Ninth Circuit authorities

                                   8   specifically hold that a pretrial evidentiary hearing (such as a Daubert hearing) requires a

                                   9   defendant’s physical presence under Rule 43.5 No Defendant herein has cited any authority to the

                                  10   contrary.

                                  11           According to Mr. Diaz, United States v. Bordallo, 857 F.2d 519 (9th Cir. 1988) stands for

                                  12   the proposition that Rule 43 may apply before the jury is impaneled—i.e., before trial. While it is
Northern District of California
 United States District Court




                                  13   true that Bordallo concerned a proceeding that took place before the empanelment of the jury, it

                                  14

                                  15   4
                                         In Burke, a defendant appealed the denial of his motion to suppress on the grounds that he was
                                  16   not physically present for the hearing within the meaning of Rule 43 because the judge appeared
                                       via two-way video conference. Burke, 345 F.3d at 421. The court held that, by its text, Rule 43
                                  17   did not apply to the defendant’s suppression hearing because the rule applies at “every stage of the
                                       trial beginning with the impaneling of the jury, and it applies to only two pre-trial events—the
                                  18   arraignment and the plea.” Id. (internal quotations omitted). The Sixth Circuit then relied on the
                                       Advisory Committee Notes to Rule 43, which, according to the court, made it clear that a pre-trial
                                  19   motion hearing is not a “stage of the trial” because “[t]he first sentence of the rule setting forth the
                                       necessity of the defendant's presence at arraignment and trial is a restatement of existing law. Id.
                                  20   And, at the time of the enactment of Rule 43, the “existing law” was that “trial” denoted the time
                                       between the impaneling of the jury and the delivery of the sentence because in Lewis v. United
                                  21   States, 146 U.S. 370 (1892), which was cited in the Note, the Supreme Court reversed a death
                                       sentence for murder where the defendant had not been allowed to be present in court during
                                  22   preliminary challenges to the jury. The Court relied upon and quoted from Hopt v. Utah, 110 U.S.
                                       574 (1884), which rejected a government argument that the trial did not begin until the jury was
                                  23   sworn in, and which instead held that “where the indictment is for a felony, the trial commences at
                                       least from the time when the work of empaneling the jury begins.” Lewis, 146 U.S. at 373–74. It
                                  24   reasoned that Lewis, which Rule 43 was built upon, supported the proposition that the “trial”
                                       begins with jury impaneling.
                                  25   5
                                         Cf. Martinez, 850 F.3d at 1102 (failure to notify defendant of a juror note violated his right to be
                                  26   present at every state of trial); Ornelas, 828 F.3d at 1023 (no violation of right to be present when
                                       trial court sentenced defendant after defendant fled); Reyes, 764 F.3d at 1190 (harmless error for a
                                  27   district court to prevent a defendant from being present at sidebar regarding voir dire); Olney, 433
                                       F.2d at 163 (holding that a motion to suppress was a “critical stage of the prosecution” but
                                  28   ultimately not deciding whether it was a constitutional violation.); Rhode, 41 F.3d at 465 (9th Cir.
                                       1994) (pretrial deposition).
                                                                                          5
                                        Case 3:17-cr-00533-EMC Document 1088 Filed 07/07/20 Page 6 of 11




                                   1   was not a pretrial motion. There, the Ninth Circuit reviewed the district court’s sua sponte

                                   2   dismissal of a few prospective jurors without the presence of the defendant or his attorney because

                                   3   they were personal friends of the defendant. Id. at 522. After unsuccessfully moving for a

                                   4   mistrial, the defendant appealed and argued that Rule 43 mandated his physical presence at this

                                   5   jury-selection stage, which the Ninth Circuit found to be “somewhere between the ministerial

                                   6   stage of drawing the prospective juror pool and the formal pretrial narrowing of the pool through

                                   7   voir dire for a particular trial.” Id. at 523. The court concluded that the defendant should have

                                   8   been physically present, but it was harmless error for the district court to sua sponte dismiss these

                                   9   potential jurors since they were the defendant’s friends and would have been dismissed eventually.

                                  10   But the Ninth Circuit did not make it clear whether it reached this conclusion on Federal Rules of

                                  11   Criminal Procedure 24 or 43. Id. at 522 (“There is authority that Rule 43 requires the defendant's

                                  12   presence at the voir dire examination of prospective jurors. Clearly counsel must be present for
Northern District of California
 United States District Court




                                  13   the examination of the prospective jurors and exercise of peremptory challenges [under Rule

                                  14   24].”) (internal citations omitted).

                                  15           Thus, to the extent that Mr. Diaz and Defendants rely on Bordallo as Ninth Circuit

                                  16   authority squarely holding that Rule 43 extends to pretrial hearings—it did not so clearly hold.

                                  17   Moreover, a Daubert hearing is very different than a process by which a judge dismisses a juror—

                                  18   the defendant absent from a Daubert hearing will still have an opportunity to confront the expert

                                  19   witness via counsel at that hearing and at trial if the expert is permitted to testify. In contrast, a

                                  20   defendant absent from the dismissal of a juror will never have an opportunity to participate in that

                                  21   decision.

                                  22           Mr. Diaz cites United States v. Veatch, 674 F.2d 1217 (9th Cir. 1981) in support of his

                                  23   argument. In Veatch, the Ninth Circuit held Rule 43 did not apply to an evidentiary hearing

                                  24   regarding (1) defendant’s competency to stand trial; (2) defendant’s oral motion for permission to

                                  25   show good cause for the untimely filing of notice concerning reliance on an insanity defense; and

                                  26   (3) defendant’s motion for a continuance to allow the Government adequate time to prepare to

                                  27   rebut the insanity defense because these were all arguments of law. Mr. Diaz’s argument

                                  28   regarding Veatch is as follows: because the Ninth Circuit could have concluded that Rule 43 does
                                                                                           6
                                        Case 3:17-cr-00533-EMC Document 1088 Filed 07/07/20 Page 7 of 11




                                   1   not extend to any pretrial hearing, it would have so held and ended its analysis; therefore, Veatch

                                   2   must have implicitly rejected this argument. Such a conclusion is speculative. A holding cannot

                                   3   be inferred from mere silence. Indeed, the Veatch court ultimately concluded that the pretrial

                                   4   hearing fell within Rule 43(b)(3) because all the issues concerned questions of law. Id. at 1226. If

                                   5   anything, the Government’s argument that Veatch is analogous to the issue before this Court is

                                   6   persuasive. The issues before the district court in Veatch (e.g., defendant’s competency to testify

                                   7   and his sanity to stand trial) are at least as critical if not more so than the expert witnesses’

                                   8   testimony here.

                                   9           In sum, Defendants have not cited any binding authority holding that Rule 43 extends to

                                  10   Daubert hearings or pretrial hearings analogous to an expert witness hearing. To the contrary,

                                  11   persuasive Circuit authorities exist (e.g., Burke and Karmue) that expressly reject Rule 43’s

                                  12   application to pretrial hearings beyond those enumerated in the Rule. As the Government points
Northern District of California
 United States District Court




                                  13   out, Daubert determinations are questions of law—not fact. See United States v. Sandoval-

                                  14   Mendoza, 472 F.3d 645, 654 (9th Cir. 2006) (“Daubert makes the district court a gatekeeper, not a

                                  15   fact finder. When credible, qualified experts disagree, a criminal defendant is entitled to have the

                                  16   jury, not the judge, decide whether the government has proved its case.”). Defendants’ presence is

                                  17   not mandated by Rule 43.

                                  18   C.      Defendants’ Rights under The Fifth And Sixth Amendments

                                  19           As to Defendants’ constitutional right to attend the Daubert hearing, the Supreme Court

                                  20   decision in Kentucky v. Stincer, 482 U.S. 730 (1987) provides a guidepost. There, the Supreme

                                  21   Court held that a defendant’s physical absence from a competency hearing did not violate the

                                  22   Sixth Amendment or due process (under the Fourteenth Amendment). Id. at 744–48.

                                  23           In Stincer, the defendant was charged with sodomy of an 8-year-old girl, a 7-year-old girl,

                                  24   and a 5-year-old boy in violation of Kentucky state law. Id. at 732. The trial court held an in-

                                  25   chambers competency hearing to determine whether the two young girls were able to testify. Id. at

                                  26   732–33. This competency hearing took place after a jury was sworn, but before the presentation

                                  27   of evidence. Id. at 732. The defendant objected to his physical exclusion from the competency

                                  28   hearing, but the trial court overruled the objection. The trial court permitted the defendant’s
                                                                                           7
                                        Case 3:17-cr-00533-EMC Document 1088 Filed 07/07/20 Page 8 of 11




                                   1   lawyer to attend. Id. at 732.

                                   2          During the in-chambers hearing, the trial judge, the prosecutor, and the defendant’s

                                   3   attorney asked questions of each victim to determine if they were capable of testifying. Id. “The

                                   4   two children were not asked about the substance of the testimony they were to give at trial. The

                                   5   court ruled that the girls were competent to testify. [Defendant’s] counsel did not object to these

                                   6   rulings.” Id. At trial, “[b]efore each of the girls began her substantive testimony in open court, the

                                   7   prosecutor repeated some of the basic questions regarding the girl's background that had been

                                   8   asked at the competency hearing.” Id. During cross-examination, defendant’s counsel asked

                                   9   similar questions as those asked during the competency hearing. Id. Following the trial testimony

                                  10   of the victims, defense counsel did not request that the trial court reconsider its ruling that the

                                  11   victims were competent to testify. Id. The jury convicted the defendant of first-degree sodomy.

                                  12   Id.
Northern District of California
 United States District Court




                                  13          A divided Supreme Court of Kentucky reversed. Id. at 735. The majority held that the

                                  14   defendant’s exclusion from the competency hearing “denied him due process and violated his

                                  15   Sixth Amendment right to confront the witnesses against him.” Id. It held that he had “an

                                  16   absolute right to be present at the competency hearing because the hearing ‘was a crucial phase of

                                  17   the trial.’” Id. This was so, as explained by the state supreme court, because the defendant’s trial

                                  18   “might not have taken place had the trial court determined that the children were not competent to

                                  19   testify.” Id. The U.S. Supreme Court granted certiorari to decide “whether respondent's

                                  20   constitutional rights were violated by his exclusion from the competency hearing.” Id.

                                  21          The Supreme Court reversed. Id. at 748. It held that the defendant’s right to confront the

                                  22   witness was not violated by his absence from the competency hearing, nor were his due process

                                  23   rights infringed. Id. at 744–48. The Court found it unnecessary to pinpoint for constitutional

                                  24   analysis whether the hearing constituted a pretrial or trial hearing. Id. at 740. It recognized that

                                  25   the Confrontation Clause provides only “an opportunity for effective cross-examination, not

                                  26   cross-examination that is effective in whatever way, and to whatever extent, the defense might

                                  27   wish.” Id. (quoting Lee v. Illinois, 476 U.S. 530 (1986)) (emphasis in original). The Supreme

                                  28   Court then placed great emphasis on the fact that—despite the defendant’s non-participation at the
                                                                                          8
                                        Case 3:17-cr-00533-EMC Document 1088 Filed 07/07/20 Page 9 of 11




                                   1   competency hearing—the two witnesses testified at trial, which afforded the defendant the

                                   2   opportunity to cross-examine them and assist his attorney as needed. Id. “Any questions asked

                                   3   during the competency hearing, which [defendant’s] counsel attended and in which he

                                   4   participated, could have been repeated during direct examination and cross-examination of the

                                   5   witnesses in [defendant’s] presence.” Id. Because of this, the Court concluded that the defendant

                                   6   had the opportunity for full and effective cross-examination of the two witnesses during trial; thus,

                                   7   his rights under the Confrontation Clause were not violated by his exclusion from the competency

                                   8   hearing. Id. at 744. Stincer disposes of Mr. Diaz’s Sixth Amendment argument. Here, as in

                                   9   Stincer, the Defendants will be physically present at trial when Mr. Scheetz takes the stand, and

                                  10   Defendants will have an opportunity to cross-examine and confront Mr. Scheetz at trial.

                                  11          As to the due process argument in Stincer, “[t]he Court has assumed that, even in situations

                                  12   where the defendant is not actually confronting witnesses or evidence against him, he has a due
Northern District of California
 United States District Court




                                  13   process right ‘to be present in his own person whenever his presence has a relation, reasonably

                                  14   substantial, to the fulness of his opportunity to defend against the charge.’” Id. at 745 (citing

                                  15   Snyder v. Massachusetts, 291 U.S. 97, 105–106 (1934)). But the Court qualified this right as not

                                  16   absolute: “due process clearly requires that a defendant be allowed to be present to the extent that

                                  17   a fair and just hearing would be thwarted by his absence.” Id. (internal quotations and citations

                                  18   omitted) (emphasis added). The Supreme Court concluded in that case that the defendant’s due

                                  19   process rights were not violated by his exclusion from the competency hearing because it involved

                                  20   no questions related to the victims’ anticipated substantive testimony at trial, the defendant could

                                  21   not have aided his counsel at the hearing, and he could not have gained anything from attending.

                                  22   Id. at 746; see also Ervin v. Davis, 150 F. Supp. 3d 1108, 1130 (N.D. Cal. 2015) (district judge’s

                                  23   exclusion of the defendant from the initial jury selection process was not a violation of due

                                  24   process because the defendant “fails to establish that his absence during the screening of the jurors'

                                  25   questionnaires frustrated the fairness of his proceedings”); United States v. Algere, 457 F. Supp.

                                  26   2d 695, 701 (E.D. La. 2005) (district court’s appearance via video does not violate due process

                                  27   because ‘[w]hen a defendant gains the same benefit from the Court's participation by video

                                  28   teleconference as if he were actually present before the Court, his right to a fair hearing is not
                                                                                          9
                                           Case 3:17-cr-00533-EMC Document 1088 Filed 07/07/20 Page 10 of 11




                                   1   thwarted”). The Court in Stincer cautioned, “although a competency hearing in which a witness is

                                   2   asked to discuss upcoming substantive testimony might bear a substantial relationship to a

                                   3   defendant's opportunity better to defend himself at trial, that kind of inquiry is not before us in this

                                   4   case.” Id. at 746.

                                   5            The due process claim in the case at bar presents a closer question. Here, the Daubert

                                   6   hearing challenging the qualifications of the expert’s ability to opine on Hells Angels enterprise

                                   7   will attempt to demonstrate his personal knowledge of the Hells Angels enterprise, its history,

                                   8   structure, rules, conduct, etc., and he will testify as to factual, real-life examples. These are

                                   9   matters of which Mr. Diaz and other Defendants may have knowledge which can be of assistance

                                  10   to counsel on cross-examination at the Daubert hearing. Although Defendants will have an

                                  11   opportunity to cross-examine at trial, the Daubert hearing is significant because it could result in

                                  12   the exclusion of testimony potentially pivotal to the RICO claims.
Northern District of California
 United States District Court




                                  13            To address Defendants’ potential due process rights, and in response to Mr. Wendt’s

                                  14   proposed conditions, the Court will implement a procedure wherein the Government will be

                                  15   required to submit Mr. Scheetz’s direct testimony via a declaration/affidavit (in lieu of live

                                  16   testimony) in advance of the Daubert hearing. Defense counsel will be given time to go over that

                                  17   direct testimony with each Defendant and prepare for cross-examination. Defendants and counsel

                                  18   will be given a similar opportunity after redirect.6 In this way, Defendants will be afforded an

                                  19   effectively full opportunity to participate in the Daubert hearing of Mr. Scheetz.

                                  20                                        III.      CONCLUSION

                                  21            As indicated at the June 23, 2020 status conference and the minutes thereafter, the Court

                                  22   will move forward with a fully or partially remote Daubert hearing on Tuesdays, which will

                                  23   provide as much as practicable an opportunity for real time participation for both out-of-custody

                                  24
                                       6
                                  25     Mr. Diaz does not advance much argument regarding the right to effective assistance of counsel
                                       under the Sixth Amendment. In any event, this argument is also rejected for the same reasons—
                                  26   all Defendants will be represented at trial by counsel during expert-witness testimony.
                                       Additionally, Mr. Wendt cites to United States v. Hebshie, 754 F. Supp. 2d 89 (D. Mass. 2010) in
                                  27   support of his argument that defendants have an interest in ensuring the admissibility of the expert
                                       testimony. But this case seems wholly misplaced. It pertains to a habeas petition where the
                                  28   district court found the petitioner’s ineffective assistance of counsel claim meritorious because his
                                       lawyer at trial completely failed to move for a Daubert hearing. Id. at 113.
                                                                                          10
                                           Case 3:17-cr-00533-EMC Document 1088 Filed 07/07/20 Page 11 of 11




                                   1   and in-custody defendants to participate by video and/or audio conferencing if not by physical in-

                                   2   court appearance.

                                   3
                                             •   The Government must file Mr. Scheetz’s direct testimony in the form of
                                   4
                                                 affidavit by June 29, 2020. The affidavit must contain all bases for Mr.
                                   5             Scheetz’s expert-witness proffer; any bases withheld from direct testimony
                                                 will be subject to exclusion;
                                   6

                                   7         •   Defendants will be afforded an opportunity to review the direct testimony
                                                 with their counsel and co-defendants/counsel in a manner that permits
                                   8             confidential discussions and adequate time to prepare for cross-
                                   9             examination;

                                  10
                                             •   Parties will appear via Zoom on the following dates for cross-examination
                                  11             and, if necessary, re-direct and re-cross: August 18, 2020, August 25,
                                                 2020, August 28, 2020,7 and September 1, 2020. These hearings shall
                                  12             begin at 9:00 a.m. and continue until 12:00 p.m. Such dates are deliberately
Northern District of California
 United States District Court




                                                 spaced out in order to provide defense counsel adequate opportunity to
                                  13             regroup with their clients and/or co-defense counsel. Defendants may
                                  14             appear remotely. Counsel for Defendants shall explore the availability, if
                                                 any, of a direct line of communication between counsel and client during
                                  15             the hearing.

                                  16             This order disposes of Docket Nos. 1019, 1023, and 1030.

                                  17

                                  18             IT IS SO ORDERED.

                                  19

                                  20   Dated: July 7, 2020

                                  21

                                  22                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  23                                                      United States District Judge
                                  24

                                  25
                                       7
                                  26     During the June 23, 2020 status conference, the Court and the parties discussed August 28, 2020
                                       from 1:00 p.m. to 4:00 p.m. as an additional date for the Daubert hearing. Because this date falls
                                  27   on a Friday, the Court was unaware of Santa Rita Jail’s availability for video conferencing, which
                                       is typically only available on weekends. The Court has learned that August 28, 2020 has one
                                  28   slot—i.e., availability for one in-custody defendant to participate remotely. In order to ensure that
                                       the Daubert hearing is completed, the Court has reserved August 28, 2020 as an additional date.
                                                                                        11
